T. Paul Kane, J.
The sole question presented in this article 78 proceeding is whether or not a decision of the Acting Commissioner of Education4that respondent Ann Nuzzi was serving as a regular substitute teacher for the 1966 Spring Term was purely arbitrary (Education Law, § 310). On the first day of the Spring Term she was assigned to the class of a regular teacher who had suffered a severe paralytic stroke. She was assigned to the class within the first 15 days of the term, and did in fact teach the same class for the entire term. Section 484 of the by-laws of respondent Commissioner of Education states as follows: “A regular substitute teacher * * * is one who is assigned * * * at the beginning of the term, or within fifteen calendar days following the first day for reporting of newly appointed teachers, to a position open for a full term ’
Petitioner stresses the term open and the requisite knowledge of or notice to the appointing official. The second decision of the Acting Commissioner definitely has a reasonable basis, and in the opinion of this court was not arbitrary in any degree. Therefore, the petition is dismissed.